Citation Nr: 1604494	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than August 3, 2010, for the award of total disability based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to a TDIU, effective August 3, 2010.  The Veteran filed a notice of disagreement (NOD) in February 2011.  A statement of the case (SOC) was provided in October 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on November 2011.

In the October 2011 SOC, the RO revised the Veteran's effective date to October 26, 2010, based upon a finding that the earliest date that the facts showed the Veteran was unemployable was not the date of claim, but the date of the VA examination in which the examiner determined that the Veteran's service-connected disabilities would prevent him from engaging in any gainful employment in either a physical or sedentary setting.  However, the RO subsequently certified the Veteran's appeal to the Board characterized as the issue of entitlement to an effective date earlier than August 3, 2010, for the award of TDIU.  Regardless, in light of the following favorable decision awarding an earlier effective date than August 3, 2010 for the award of TDIU, the Board finds that any prior discrepancy is accordingly remedied and thereby rendered moot.

The Veteran was provided with a Board hearing in October 2015 via live video and a transcript has been associated with the claims file and reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of a new claim for automobile or other conveyance and adaptive equipment under 38 U.S.C.A. § 3901-3904 has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran filed an initial TDIU claim on January 30, 2009, and the claim was subsequently adjudicated and denied in a May 2009 rating decision.
 
2.  In October 2009, the Veteran submitted a request for reconsideration, which he subsequently confirmed via a telephone conference that it was not an intent to appeal the May 2009 rating decision.  The claim was readjudicated and a denial continued in a November 2009 rating decision.

3.  The Veteran submitted a new claim for TDIU on August 3, 2010.  There was no indication that this claim was intended as an appeal of the November 2009 rating decision; however, new and material evidence was received within a year of the November 2009 rating decision.  
 
4.  The evidence shows that it was factually ascertainable that the Veteran was unable to secure or maintain gainful employment due to service connected bilateral diabetic retinopathy, diabetes mellitus, and peripheral neuropathy of the lower extremities as of November 24, 2008.  


CONCLUSION OF LAW

The criteria for a November 24, 2008 effective date for the award of TDIU benefits, but no earlier, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated September 2010 that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

 But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration  (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file.

The Board finds that the Veteran has been provided with an adequate examination in October 2010.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addresses the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.


Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)  ); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that the effective date for his award of TDIU should be granted back to January 30, 2009, when he filed his first claim for TDIU.  In this regard, the Veteran has indicated that he was unemployed and met the scheduler requirements for TDIU at that time.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Here, the Veteran has been shown by the medical evidence of record to be factually unemployable due to his service-connected disabilities, namely diabetes and secondarily related conditions.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400, which provides that the effective date of a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  This regulation also provides that increased ratings shall become effective on the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines an application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, the Veteran filed an initial claim for TDIU benefits on January 30, 2009.  The claim was adjudicated in a May 2009 rating decision and denied.  In October 2009, the Veteran filed a claim for reconsideration of the May 2009 rating decision, which he clarified during a subsequent phone conference.  The Veteran's claim was readjudicated in November 2009 and the denial was continued.  The Veteran did not submit any correspondence indicating any disagreement or appeal of either the May 2009 or November 2009 rating decisions within one year of either decision.

Thereafter, the Veteran filed the claim upon which the current appeal is based on August 3, 2010.  There is nothing in the language of this claim that can be construed as a notice of disagreement or appeal of the prior 2009 rating decisions.  The record, however, shows that medical findings, via an October 2010 VA examination, which showed the Veteran to be unemployable due to his service-connected disabilities, namely diabetes and diabetic related complications, was associated with the file within one year of the November 2009 rating decision.  Thus, as new and material evidence was received prior to the expiration of the appeals period, such evidence is considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b) (2015).   Moreover, the Board finds that the medical evidence the Veteran submitted in connection with his claim for reconsideration in October 2009, namely a September 2009 psychological assessment in which the examiner noted that the Veteran "[was] not able to work due to his physical problems and his emotional problems" met the low threshold of new and material evidence.  Thus, as new and material evidence was received prior to the expiration of the appeals period, such evidence is considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b) (2015).  Consequently, the Board finds that the Veteran has had a claim pending since January 30, 2009.  

On VA Form 21-8940 received on January 30, 2009, the Veteran for the first time specifically indicated that he was unemployable due to service connected disabilities.  He indicated that he last worked full-time on November 23, 2008.  According to the Veteran's SSA records which were received by VA on March 25, 2010, the SSA determined that the Veteran became disabled on January 1, 2009.  The primary diagnosis listed on the disability determination was disorders relating to his service-connected diabetes mellitus.  At the time of the May 2009 rating decision, the Veteran's service-connected disabilities included bilateral diabetic retinopathy with macula edema in the left eye associated with diabetes mellitus type II rated at 40 percent disabling, effective May 29, 2008, and rated at 50 percent disabling, effective January 30, 2009, diabetes mellitus type II rated at 20 percent disabling, effective May 29, 2008, right lower extremity peripheral neuropathy associated with diabetes mellitus type II rated at 10 percent disabling, effective May 29, 2008, left lower extremity peripheral neuropathy associated with diabetes mellitus type II rated at 10 percent disabling, effective May 29, 2008, and visual field loss due to diabetic retinopathy with macula edema in the left eye associated with diabetes mellitus type II, rated at 10 percent disabling, effective January 30, 2009, which combined for an evaluation of 60 percent (40, 21, 20) effective May 29, 2008, and 70 percent (50, 21, 20, 10) effective January 30, 2009.  See 38 C.F.R. §§ 4.25, 4.26 (2015).  Significantly, the foregoing disabilities stem from a common etiology, and therefore, met the criteria for one disability rated at 60 percent under 38 C.F.R. § 4.16(a) effective May 29, 2008.  The October 2010 VA opinion included the Veteran's visual field loss and peripheral neuropathy of the upper extremities (which were service connected effective January 30, 2009 and August 3, 2010 respectively) as part of the basis for finding unemployability.  The Board, however, is persuaded that even without consideration of the visual field loss and peripheral neuropathy affecting the Veteran's upper extremities, the findings contained in the October 2010 VA examination report show that his severe bilateral diabetic retinopathy, diabetes, and peripheral neuropathy affecting his lower extremities rendered the Veteran unemployable.  The Veteran has indicated that he last worked full-time on November 23, 2008, and that he could no longer work on account of service connected disabilities.  Based on the Veteran's lay statements and medical evidence of record, the Board finds that it is factually ascertainable that the Veteran was rendered unable to secure and maintain gainful employment by reason of service connected disabilities on November 24, 2008, but no earlier.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (providing that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator).  Accordingly, an effective date for the award of TDIU of November 24, 2008 is warranted. 


ORDER

Entitlement to an effective date of November 24, 2008, but no earlier, for the award of TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


